            Case 2:18-cv-00907-KOB Document 50 Filed 02/15/19 Page 1 of 2                                 FILED
                                                                                                 2019 Feb-15 AM 09:02
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

LAKEISHA CHESTNUT, et al.,                         )
                                                   )
       Plaintiffs,                                 )
                                                   )
       v.                                          )      Case No. 2:18-CV-00907-KOB
                                                   )
JOHN H. MERRILL, in his official                   )
Capacity as Alabama Secretary of State,            )
                                                   )
       Defendant.                                  )


                                              ORDER

       This matter comes before the court on “Secretary of State John H. Merrill’s Motion to

Expedite Response to Discovery (OPPOSED).” (Doc. 42). Defendant filed this motion on

January 29, 2019, seeking the court to order Plaintiffs to produce their “alternative or

demonstrative Congressional districting plans” within ten days of Defendant’s request for

production. (Id. at 1). On February 12, 2019, the court held a scheduling conference in which it

addressed this motion. The motion is now ripe for review.

       For the reasons stated at the scheduling conference, the court DENIES the motion to

expedite discovery. The court notes that Plaintiffs have agreed to produce the responsive maps

by March 8, which allows Defendant adequate time to respond. Given the impending 2020

presidential election, the court recognizes the need to move this case along before the election.

The March 8 disclosure should not cause undue delay. Further, Plaintiffs will informally disclose

the identity of the selected expert to facilitate Defendant’s ability to secure an appropriate expert

to be prepared to address Plaintiffs’ plan when disclosed March 8.




                                                  1
 Case 2:18-cv-00907-KOB Document 50 Filed 02/15/19 Page 2 of 2



DONE and ORDERED this 14th day of February, 2019.



                                ____________________________________
                                KARON OWEN BOWDRE
                                CHIEF UNITED STATES DISTRICT JUDGE




                                  2
